Citation Nr: 0722318	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In November 2006, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

At the November 2006 Board hearing, the veteran asserted that 
a current heart disorder was aggravated by service-connected 
PTSD.  Thus, the Board refers that matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran has reportedly been unemployed since 
approximately August 2004 and the highest education level 
attained by the veteran was four years of high school. 

3.  The veteran is currently service connected for the 
following: post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; residuals of gunshot wounds, right wrist, 
fourth and fifth fingers, hand, with scar, rated as 40 
percent disabling; and residuals of a gunshot wound to the 
right buttock, rated as noncompensable.  

4.  The veteran meets the percentage criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities and, in the judgment of the 
Board, the veteran is unemployable by reason of his service-
connected PTSD and right wrist disability. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).But 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  Any 
notice defect with respect to the element of effective date 
will be addressed by the AOJ when effectuating the award of 
benefits.  


II.	Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(2006); Hersey v. Derwinski, 2 Vet. App. 91, 94-95 (1992).     

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2006).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2006).


III.	Analysis 

The record reflects that the veteran is currently service-
connected for: post-traumatic stress disorder (PTSD), rated 
as 50 percent disabling; residuals of gunshot wounds, right 
wrist, fourth and fifth fingers, hand, with scar, rated as 40 
percent disabling; and residuals of a gunshot wound to the 
right buttock, rated as noncompensable.  The combined 
disability rating is 70 percent.  38 C.F.R. § 4.25 (2006).  
Thus, the veteran's service-connected disabilities meet the 
percentage criteria for a TDIU because the veteran has two or 
more service-connected disabilities with one disability rated 
at 40 percent or higher and a combined rating of 70 percent 
or higher.  38 C.F.R. § 4.16(a) (2006).  

Nevertheless, the Board must also determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.    

The Board notes that there is medical evidence indicating 
that the veteran has had difficulty securing and maintaining 
gainful employment as a result of his nonservice-connected 
heart disorder.  Indeed, the veteran told the March 2005 VA 
PTSD examiner that he lost his job in February (presumably of 
that year) because he took long term disability from the job 
due to his heart problems.  The March 2005 VA PTSD examiner 
concluded that the veteran was unemployed due to his heart 
problems.  The veteran's VA treatment records dated from 1999 
to 2006 also show that he has recently received treatment for 
heart-related problems such as coronary artery disease and 
hypertension and has a medical history that includes a 
coronary artery bypass graft and coronary stents.  As noted 
above, nonservice-connected disorders may not be considered 
when evaluating the veteran's claim of entitlement to a TDIU.  

However, the medical evidence also suggests that the 
veteran's service-connected PTSD and right wrist disabilities 
have prevented the veteran from sustaining gainful 
employment.  For example, the March 2005 VA PTSD examiner 
indicated that the veteran had decreased efficiency, 
decreased productivity, decreased reliability, an inability 
to perform work tasks, and impaired work, family and other 
relationships due to his service-connected PTSD and assigned 
a Global Assessment Functioning (GAF) score of 58, which is 
reflective of moderate symptoms or moderate difficulty in 
occupational and social functioning.  Recent VA treatment 
records further show that the veteran continues to seek 
treatment for his psychiatric problems.  In regard to the 
veteran's right wrist, the record reveals that the veteran is 
right-hand dominant and the February 2005 VA joints examiner 
noted that the effect of the veteran's service-connected 
right wrist disability on his occupational activities was 
"significant."  

The Board further notes that the veteran reported in the July 
2005 VA Form 21-8940 that the highest level of education 
attained was four years of high school.  He also wrote that 
he had received training in law enforcement and typing and 
was formerly employed as a correction officer.  The veteran 
additionally explained that he had begun typing lessons but 
could not continue with them due to problems with his right 
hand and stress related to his inability to work.  

After careful consideration of the foregoing to include the 
veteran's limited work experience, training, and education, 
the Board concludes that the medical evidence sufficiently 
shows that the veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  Indeed, it is unlikely that the veteran can 
sustain employment in light of the severity of his right 
wrist and psychiatric disabilities.  Thus, entitlement to a 
TDIU is warranted.    




ORDER

A TDIU is granted, subject to the law and regulations 
controlling the award of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


